Title: Gideon Fitz to Thomas Jefferson, 10 June 1810
From: Fitz, Gideon
To: Jefferson, Thomas


          
            
              Sir,
              Opelousas church 
                     June 10th 1810—
            
             
		  
		  Since my arrival in this country I have heard it generally remarked, that windmills would be exceedingly useful here.—They are in use on the mississippi, but not constructed on any plan, that I know of, which I think to be so managable & useful as the plan I now present to you.—It is of my own
			 invention, never having seen or heard of any
			 thing of its construction. I forward it to you for the purpose of obtaining your opinion of its utility, and if there is none on the same construction in use, or for which a patent has been
			 obtained,
			 and you think it worth that consideration I humbly solicit the favor of you to cause it to be secured to me by patent, or advise me how to proceed to accomplish that object.—I am intirely
			 unacquainted with the steps necessary for such purpose.From the little experiment I have made with this machine on a small scale I feel
			 convinced that it will answer some valuable purpose in
			 this
			 open country where the wind is so uniformly blowing a brisk breze of sufficient force for sawing or grinding with this kind of mill. The form of this wind-wheel is not known here I believe,
			 except to
			 two of my acquaintances who I have shewn it to, and who think highly of it.
            I have found it to move with much regularity & force, and will not turn but one way let the wind come from any point whatever.
            The size mentioned in the plan herewith, I think will go with force enough to grind very well, but if it should want power, the arms can be made longer & the sails much larger. By an easy pull on a small  rope the sails can be raised to a horizontal position and stop the wind-wheel at pleasure.
            The weight, or frame, hung to the back of each sail can be so regulated as to prevent the wheel from going much faster with a hard wind than it will with a gentle breze. I deem it unnecessary to give much description of it, as by the parts cut in paper you will discover its properties. The sails can be made of linen stretched on a light frame of wood, or they can be made of thin light boards. This frame must be hung, or hinged, some above its middle and the upper part made heavy enough to bring it nearly to a balance, so that the lightest breze will raise them to a horizontal position on one side of the wheel letting the wind pass freely through while the sails on the other end of the arms are pressed against the frame, or weight, hung at their backs which is sufficiently heavy to keep the sails from rising any unless when the wind is the stronger than is sufficient to turn the mill brisk enough. The paddle or small sail, must be fixed to make an angle with the large sail of about fifty four degrees,—Its use is to bring the large sail gradually down as the end of the arm approaches the point from whence the wind comes, and then to press it gently against against the frame at its back, which always hangs perpendicular 
                  unless except when overpowered by the wind and & rising with the sail,—otherwise the sails would come down suddenly with a slap whenever the arms begin to recede from the wind. The paddle is made fast on the end of the pivot of the large sail and rises & falls with it. The arms are put in the axle-tree one above another, so that one sail may not prevent the wind from acting on another.
            Perhaps it may be found on further trial, that a weight suspended over pullies to act on the large sails to keep them down may be best, though it would be more liable to accidents. Four sails will do, six is better, but eight is still better. If the band, or spur wheel, be placed underneath the floor as at P and the trundle at R, or the trundle suspended from the joist, the mill may be worked with horses when the wind is not blowing strong enough to turn it.
            I will forward a small modle if you should wish it, and I think, that, if it will act as well on a large scale as on a small one, it will be much used in this country. I have no acquaintance near Washington City; nor any in virginia, perhaps, who could advise me in this instance, other wise I would not presume to trouble you. My
			 brother William Fitz near milton, or some of my friends in that part of the country would go to the seat of government for me if you think proper to advise it.
            No one is less inclined than myself to be troublesome, and I regret that it will, perhaps, never be in my power to be serviceable to those to whom I am most indebted.
                  
               
            
              I am Sir, respectfully your obedient Servant
              Gideon Fitz
            
          
          
            P.S. A young man of this county is now preparing a modle of a wind mill saw-mill and intends applying for a patent. He only claims the invention of a particular mode of connecting the saw with the wind-wheel in common use, and knows nothing of the one I have.
            N.B. since writing the above, circumstances have led me to think it best to send the representation of the machine above mentioned seperately.—It will perhaps arrive soon after this. 
		  
          
        